BERANEK, Judge.
This is an appeal from a non-final order in a dissolution of marriage proceeding. The wife seeks review of the trial court’s order which is in the nature of a mandatory injunction. We conclude that reversible error has not been demonstrated. The trial court ordered certain steps taken to preserve the financial status quo of the parties. The trial court did not determine property rights. The order was in accordance with Yohem v. Yohem, 295 So.2d 656 (Fla. 4th DCA 1974).
The appellee/husband has moved for attorneys’ fees on appeal. This motion is granted to the extent that the cause is remanded to the trial court for consideration of appropriate evidence in this regard.
AFFIRMED.
MOORE and HERSEY, JJ., concur.